Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in part “wherein the capture file includes separate files for each of the plurality of execution contexts and at least one file for the performance measures.”  It is unclear how the workload capture file comprises a plurality of files.  The broadest reasonable interpretation will be given to above limitation according to the knowledge of one of ordinary skill in the art.  
Claim 10 recites “the workload capture file including files for each of a plurality of execution contexts and at least one performance measure file.”  It is unclear how the workload 
Claims 11 and 12 are rejected for being dependent from rejected claim 10.  
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:     
7. The one or more tangible computer-readable storage media of claim 1, wherein the capture file includes separate files for each of the plurality of execution contexts and at least one file for the performance measures.
20. The method of claim 16, wherein the second database system comprises a
version of the first database system associated with a first time, the method further comprising: comparing timestamps of the one or more requests for database operations to the first time; and wherein the executing is carried out for requests for database operations of the one or more requests for database operations having a timestamp greater than the first time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belknap (US 2014/0236921) in view of Wang (US 2014/0006358) and further in view of Wu (US 2012/0158723).       
Regarding claim 1, Belknap discloses:
receiving a plurality of requests for database operations from one or more database
clients;
executing the requests for database operations;
for the plurality of requests for database operations, generating execution context
information for a plurality of execution contexts;
for the plurality of requests for database operations, generating a plurality of
performance measures; and
storing the execution context information and the performance measures
Belknap [0058] According to one embodiment, a database server may automatically identify and store information about database commands for which actions may be taken to assist the database server in generating better query plans. The database server is configured to capture information related to the execution of database commands that exhibit interesting characteristics. The database server receives a first request to execute a first command. The database server executes the first command according to the first plan. In response to determining that the first command matches one or more pre-defined criteria, the database server persistently records captured information related to the execution of the first command according to the first plan. The criteria may include, for example, whether or not the command is repeatable, the existence of bind variables, access by the database command of a particular object, high resource utilization, or receipt from a particular user, client, or application. The performance statistics collected during execution of the first plan, data indicating the execution context during execution of the first plan, and properties of the first plan. Subsequently, the database server receives a second request to execute a second command. In response to the second request, the database server determines that the second command is equivalent to the first command. In response, the database server executes the second command in a manner that is based, at least in part, on the information related to the execution of the first command.

in a workload capture file;
Belknap discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wang discloses: 
Wang [0025] A workload part is herein referred to as including the workload units that are either referenced in one or more files or one or more file portions representing the workload part, or are copied over to be included in a file or file portion representing the workload part. A simulation workload is herein referred to as including the workload parts that are either referenced in the files representing the workload part, or are copied over to be included in the files representing the workload part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belknap to obtain above limitation based on the teachings of Wang for the purpose of using a basic unit of storage that enables a computer to distinguish one set of information from another.  

wherein the workload capture file is useable to replay the captured workload at a

least a portion of the performance measures.
Belknap discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wu discloses:
Wu claim 3, The method of claim 1, wherein the producing comprises: replaying the set of queries and responses in the captured workload using a second database server to produce the dependency and volume information corresponding to the set of queries and responses in the captured workload, wherein the second database server is a replica of the first database server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belknap to obtain above limitation based on the teachings of Wu for the purpose of determining the performance of a second database server.  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belknap, Wang and Wu and further in view of Casati (US 7,529,762) and further in view of Clifford (US 2016/0012093).  
Regarding claim 2, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noted but does not disclose wherein the execution context information is stored as dimensions.  However, Casati discloses: 
	Casati claim 7. The method of claim 1 wherein forming said WDW further includes storing data that are associated with identifying behaviors within said execution of said workflow process, including storing a plurality of behavior conditions in a behavior dimension table so as to enable a selection of a said behavior condition for identifying process instances within said executions of said workflow process, wherein said identified process instances exhibit said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above limitation based on the teachings of Casati for the purpose of storing a plurality of behavior conditions in a behavior dimension table.  
Regarding claim 2, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noted but does not disclose the performance measures are stored as measures, in a schema.  However, Clifford discloses:
	Clifford [0008] Test data generators perform just this function. Generally, a test data generator can be viewed as a utility that generates at the minimum, raw data, and for more sophisticated implementations, raw data, tables, views, and procedures for database testing purposes, performance testing, quality assurance testing, loading tests or usability testing. Integral to the generation of any test data set, however, is the creation of a fact table and a number of dimension tables. As it is well known, a fact table in the field of data warehousing consists of the measurements, metrics or facts of a business process. The fact table is often located at the centre of a star schema or a snowflake schema, surrounded by dimension tables and provide the additive values that act as independent variables by which dimensional attributes are analyzed. Dimension tables, in turn, contain attributes or fields used to constrain and group data when performing data warehousing queries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above limitation based on the teachings of Clifford for the purpose of generating a test data generator.  

Regarding claim 3, the combination of Belknap, Wang, Wu, Casati and Clifford discloses  
wherein the schema comprises a star schema.
Clifford [0008] The fact table is often located at the centre of a star schema or a snowflake schema, surrounded by dimension tables and provide the additive values that act as independent variables by which dimensional attributes are analyzed

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belknap, Wang and Wu and further in view of Khakpour (US 2016/0028598) and further in view of Miyoshi (US 2007/0288756).  
Regarding claim 4, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noed but does not disclose generating hash values for at least a portion of the execution context information or the performance measures for each of the plurality of requests for database operations.  However, Khakpour discloses:
Khakpour claim 7, The system of claim 1, wherein the test network further comprises a plurality of test servers, and wherein the replay server further tests performance of the test server by hashing the particular content request with a result of said hashing selecting the test server from the plurality of test servers for receiving the particular content request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above limitation based on the teachings of Khakpour for the purpose of reducing the size of the file to conserve computer resources.   

Miyoshi [0071] The job file in the HDD 30 has a job file area 312 in the storage area on the HDD 30, and job file identification information 3121 and a job file 3122 exist in the area, as shown in FIG. 8. The job file identification code may be a code assigned for each job file or may be a hash value of job file data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above limitation based on the teachings of Miyoshi for the purpose of reducing the size of the job file data.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belknap, Wang and Wu and further in view of Dolas (US 10,356,167). 
Regarding claim 5, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noted but does not disclose receiving user input specifying filter criteria for requests for database operations to be included in the workload capture file; and wherein storing the execution context information and performance measures comprises storing execution context information and performance measures for requests for database operations meeting the specified filter criteria.
However, Dolas discloses:
Dolas col 2, lines 45-60,  A component controller 103 in the cluster 102 can designate which components operate on which nodes in the cluster. Each component can be associated component configuration that specifies, through multiple parameters, how the component should process portions of the workload. The component configuration can be stored in or as a file, in a database, or as part of a workload request or operation, for example. By way of illustration, the parameters in the component configuration can specify Internet Protocol (IP) addresses of nodes at which the component should run. The parameters can also specify a respective quantity the component may use of at least the following resources at a node: storage, processing power, memory, and network and disk input and output operations. Modifying the parameters, therefore, can significantly change how the workload is processed.
It would have been obvious to one of ordinary skill in the art before he effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above limitation based on the teachings of Dolas for the purpose of enabling a component controller 103 in the cluster 102 to n designate which components operate on which nodes in the cluster.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belknap, Wang and Wu and further in view of Gongloor (US 2017/0123877). 
Regarding claim 6, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noted but does not disclose wherein the database system further comprises a second database server, at least a portion of the requests for database operations being at least partially executable at the second database server, the method further comprising: for at least a portion of the requests for database operations at least partially executable at the second database server, storing in the workload capture file an identifier for the second database server as associated with the at least a portion of the requests at least partially executable at the second database server.  However, Gongloor discloses:
identifiers. These session connection identifiers may be used during replay to define connections. In one embodiment, each time that an entity logs into or logs out from the production database server 108, the capture logics 110A-110M capture and include these logins and logouts, and the parameters and attributes thereof, in captured workload that is stored in the workload buffer 114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above limitation based on the teachings of Gongloor for the purpose of using session connection identifiers to define connections during replay. .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belknap, Wang and Wu and further in view of Alpern (US 7,793,265) under BRI. 
Regarding claim 7, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noted but does not disclose wherein the capture file includes separate files for each of the plurality of execution contexts.  However, Alpern discloses: 
Alpern, col 4, lines 20-25.  The exemplary embodiments of this invention pertain to application virtualization, as well as to system virtualization.  In particular, the exemplary embodiments of this invention provide a technique or techniques for the arrangement of files on disk in the context of virtual execution of an application using the files, and exploit the capabilities of virtual containers to make these techniques more effective in the context of virtual application execution.  

and at least one file for the performance measures.
See Belknap and Wang above.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belknap, Wang and Wu and further in view of Farkas (US 7,996,839). 
Regarding claim 8, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noted but does not disclose collecting at least one internal database system operation.  However, Farkas discloses:
Farkas claim 19, collecting statistics about execution performance of the computer processing jobs at the new assignment; determining whether to reassign the computer processing jobs to different computer processor cores based on the statistics collected; and building a data structure with relative performances of the computer processing jobs on different types of computer processor cores based on the statistics collected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to obtain above limitation based on the teachings of Farkas for the purpose of collecting statistics about execution performance of the computer processing jobs at the new assignment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above 

storing the at least one internal database system operation in the workload capture file.
Wang [0025] A workload part is herein referred to as including the workload units that are either referenced in one or more files or one or more file portions representing the workload part, or are copied over to be included in a file or file portion representing the workload part. A simulation workload is herein referred to as including the workload parts that are either referenced in the files representing the workload part, or are copied over to be included in the files representing the workload part.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belknap, Wang and Wu and further in view of Angel (US 2006/0265508)
Regarding claim 9, the combination of Belknap, Wang and Wu discloses the elements of the claimed invention as noted but does not disclose wherein executing the request for database operations comprises receiving a non-deterministic value for at least one of the requests for database operations and the method.  However, Angel discloses:
	Angel [0479] The user typically uses a web browser, enters the URL http://www.google.com, enters their search request into the input text box shown in the web browser, selects the search button, and their browser communicates the request to the Google search engine, which responds, and the browser displays the results of the search request. Different search engines provide different results for the same search terms, and this is what differentiates the services that they provide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Belknap, Wang and Wu to obtain above limitation based on the teachings of Angel for the purpose of testing the search engines. 

further comprises: storing the non-deterministic value in the workload capture file as associated with the at least one of the requests for database operations.
Wang [0025] A workload part is herein referred to as including the workload units that are either referenced in one or more files or one or more file portions representing the workload part, or are copied over to be included in a file or file portion representing the workload part. A simulation workload is herein referred to as including the workload parts that are either referenced in the files representing the workload part, or are copied over to be included in the file representing the workload part.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Belknap in view of McGloin  (US 2016/0021138) in view of Farkas (US 7,996,839) and further in view of Wu
Regarding claim 10, Wang discloses:
receiving a workload capture file, 
	Wang [0038] In an embodiment, one or more workload units included in a workload capture file are associated with a particular service. A workload unit may be assigned to a 

the workload capture file including files for each of a plurality of execution contexts and at least one performance measure file;
Wang discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Belknap discloses:
Belknap [0058] According to one embodiment, a database server may automatically identify and store information about database commands for which actions may be taken to assist the database server in generating better query plans. The database server is configured to capture information related to the execution of database commands that exhibit interesting characteristics. The database server receives a first request to execute a first command. The database server executes the first command according to the first plan. In response to determining that the first command matches one or more pre-defined criteria, the database server persistently records captured information related to the execution of the first command according to the first plan. The criteria may include, for example, whether or not the command is repeatable, the existence of bind variables, access by the database command of a particular object, high resource utilization, or receipt from a particular user, client, or application. The information recorded may include, for example, performance statistics collected during execution of the first plan, data indicating the execution context during execution of the first plan, and properties of the first plan. Subsequently, the database server receives a second request to execute a second command. In response to the second request, the database server determines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to obtain above limitation based on the teachings of Belknap for the purpose of automatically identifying and storing information about database commands for which actions may be taken to assist the database server in generating better query plans 

extracting the plurality of execution context files and the at least one performance measure file to provide execution context data and performance measure data;
Wang discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, McGloin discloses:
McGloin claim 6: The method as described in claim 5 wherein the determining step unzips a file associated with the request in a separate execution thread to determine if decompression of the file results in the workload that exceeds the workload limit.
See claim 11 for interpretation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to obtain above limitation based on the teachings of McGloin for the purpose of obtaining the size of an uncompressed file.  

for each of a plurality of workload capture units, collecting execution context data and performance measure data associated with the respective workload capture unit;

Farkas claim 19, collecting statistics about execution performance of the computer processing jobs at the new assignment; determining whether to reassign the computer processing jobs to different computer processor cores based on the statistics collected; and building a data structure with relative performances of the computer processing jobs on different types of computer processor cores based on the statistics collected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to obtain above limitation based on the teachings of Farkas for the purpose of collecting statistics about execution performance of the computer processing jobs at the new assignment. 

for each of the workload capture units, storing the collected execution context
data and performance measure data in a format replayable by a second database system 
Wang discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wu discloses:
Wu claim 3, The method of claim 1, wherein the producing comprises: replaying the set of queries and responses in the captured workload using a second database server to produce the dependency and volume information corresponding to the set of queries and responses in the captured workload, wherein the second database server is a replica of the first database server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to obtain above limitation based on the teachings of Wu for the purpose of determining the performance of a second database server system.

Regarding claim 11, the combination of Wang, Belknap, McGloin, Farkas and Wu discloses wherein extracting the execution context files and the at least one performance measure file comprises decompressing the workload capture file.
McGloin claim 6: The method as described in claim 5 wherein the determining step unzips a file associated with the request in a separate execution thread to determine if decompression of the file results in the workload that exceeds the workload limit.
See claim 11 for interpretation 

Regarding claim 12, the combination of Wang, Belknap, McGloin, Farkas and Wu discloses
decompressing the files for each of the plurality of execution contexts and the at least one performance measure file.
McGloin claim 6: The method as described in claim 5 wherein the determining step unzips a file associated with the request in a separate execution thread to determine if decompression of the file results in the workload that exceeds the workload limit.
Belknap [0058] According to one embodiment, a database server may automatically identify and store information about database commands for which actions may be taken to assist the database server in generating better query plans. The database server is configured to capture information related to the execution of database commands that exhibit interesting characteristics. The database server receives a first request to execute a first command. The database server executes the first command according to the first plan. In response to determining that the first command matches one or more pre-defined criteria, the database server persistently records captured information related to the execution of the first command according 

Claim 13 is rejected over the combination of Wang, Belknap, McGloin, Farkas and Wu and further in view of Groh (US 2009/0319930).  
Regarding claim 13, the combination of Wang, Belknap, McGloin, Farkas and Wu discloses the elements of the claimed invention as noted but does not disclose wherein extracting the execution context files comprises extracting a first plurality of the plurality of execution context files in parallel.  However, Groh discloses:
Groh [0049] Additionally, the adapter can retrieve a limited subset of files associated with a web based document, pattern match those files, and subsequently fetch either another subset or the remainder of those files. This allows the adapter to limit the amount of network resources it utilizes when fetching the web-based document associated with a given URL. This also allows the adapter to optimize its performance by retrieving files from a web based document in parallel with extracting data from the files of the web-based document it has already 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Belknap, McGloin, Farkas and Wu     to obtain above limitation based on the teachings of Groh for the purpose of optimizing its performance by retrieving files from a web based document in parallel with extracting data from the files of the web-based document it has already received. 

Claim 14 is rejected over the combination of Wang, Belknap, McGloin, Farkas and Wu and Groh and further  in view of Magdon-Ismael (US 2016/0150003).   
Regarding claim 14, the combination of Wang, Belknap, McGloin, Farkas and Wu and Groh discloses the elements of the claimed invention as noted but does not disclose wherein collecting execution context data and performance data associated with the respective workload capture unit comprises carrying out the collecting for a plurality of workload capture units in parallel.  However, Magdon-Ismael discloses:
Magdon-Ismail [0027] Workload data collector 140 gathers and/or computes statistics on I/O requests from each workload and transmits the I/O characteristics and trace data to analysis and planning VM 155, e.g., directly, via network(s) 115, or via VIM server 130. In one embodiment, workload data collector 140 includes a number of loggers that are capable of collecting I/O characteristics and trace data in parallel.  For example, workload data collector 140 may include 19 loggers that concurrently collect I/O characteristics and trace data from 19 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Belknap, McGloin, Farkas and Wu and Groh to obtain above limitation based on the teachings of Magdon-Ismael for the purpose of collector 140 includes a number of loggers that are capable of collecting I/O characteristics and trace data in parallel.. 
 
Claim 15 is rejected over the combination of Wang, Belknap, McGloin, Farkas, Wu, Groh and Magdon-Ismael and further in view of Fleischer (US 2014/0040599).
Regarding claim 15, the combination of Wang, Belknap, McGloin, Farkas, Wu, Groh and Magdon-Ismael discloses the elements of the claimed invention as noted but does not disclose wherein storing the collected execution context data and performance measure data comprises carrying out the storing for a plurality of workload capture units in parallel.  However, Fleischer discloses:
	Fleischer, [0005] A vector processor may support multiple memory accesses in parallel. When data types being accessed have different widths, particularly smaller than a nominal width, gathering the data in parallel and storing the data in parallel can result in inefficient use of memory, such as leaving potentially unusable gaps between data elements stored and read from memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Belknap, McGloin, Farkas, Wu, Groh .   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Belknap and further in view of Belknap (US 2009/0077017) hereafter Pub ‘7017. 
Regarding claim 16, Wu discloses:
receiving workload replay data associated with a workload captured at a first database
system, 
Wu claim 3, The method of claim 1, wherein the producing comprises: replaying the set of queries and responses in the captured workload using a second database server to produce the dependency and volume information corresponding to the set of queries and responses in the captured workload, wherein the second database server is a replica of the first database server.

the workload replay data comprising execution context information and performance measures for one or more requests for database operations;
Wu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Belknap discloses:
	Belknap [0058] The information recorded may include, for example, performance statistics collected during execution of the first plan, data indicating the execution context during execution of the first plan, and properties of the first plan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to obtain above limitation based on the teachings of 

executing the one or more requests for database operations at the second database system;
Wu claim 3, The method of claim 1, wherein the producing comprises: replaying the set of queries and responses in the captured workload using a second database server to produce the dependency and volume information corresponding to the set of queries and responses in the captured workload, wherein the second database server is a replica of the first database server.

generating second performance data associated with the execution of the one or more requests for database operations at the second database system; 
Wu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘7017 discloses:
	Pub ‘7017 abstract Techniques are provided for analyzing performance differences for a set of database query language statements on two different database systems. The performance analysis is based on quantitative measurements and estimates of the execution of the set of database query language statements on the two different database systems. This performance analysis process may be used by database administrators to predict impacts to performance due to a change in a database system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to obtain above limitation based on the teachings of Pub ‘7017 for the purpose of predicting impacts to performance due to a change in a database system.  

comparing first performance data associated with the execution of the captured workload at the first database system and the second performance data.
	Pub ‘7017 [0009] An SQL Performance Analyzer (SPA) provides users of a database system (e.g., DBAs) with a tool for measuring comparing performance of a workload set across different database systems. A workload set is a collection of database query language statements and performance information associated with the database query language statements. This comparison is based on quantitative measurements of the performance of the workload set on the different database systems, and the different database systems may be two database systems where the second database system is the first database system with certain changes (e.g., a patch update, new index creations, database system upgrade, etc.) implemented on it. Therefore, SPA enables DBAs to forecast and analyze how changes to a database system would impact the performance of a workload set. Furthermore, SPA enables DBAs to identify potential problems that may occur and generates recommendations to the DBAs for avoiding performance degradation. The DBAs may then tune the database system and circumvent predicted regressions before implementing the changes in production.
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Belknap and Pub ‘7017 and further in view of Lee (US 2012/0036153).  
Regarding claim 17, the combination of Wu, Belknap and Pub ‘7017 discloses the elements of the claimed invention as noted but does not disclose verifying execution results from the 
	Lee [0015] Exemplary embodiments of the present invention disclose a method of providing a search service using a search server to a mobile terminal via a network. The method includes determining, by a processor, a search mode associated with search request information being received from the mobile terminal. The method also includes verifying, by the processor, whether a search result corresponding to the search request information is matched with the search mode to provide the search result to the mobile terminal. The search mode includes an audio search mode for providing a search result corresponding to input audio data, an image search mode for providing a search result corresponding to input image data, or both the audio search mode and the image search mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Belknap and Pub ‘7017  to obtain above limitation for the purpose of verifying a search result.  
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Belknap and Pub ‘7017 and Lee and further in view of Davis (US 2016/0283372).   
Regarding claim 18, the combination of Wu, Belknap and Pub ‘7017 and Lee discloses the elements of the claimed invention as noted but does not disclose wherein the verifying comprises comparing hash values associated with executing the one or more requests for database operations at the second database system with hash values associated with executing the one or more requests for database operations at a first database system, and wherein matching hash values indicate that execution results of the one or more requests for database operations at the 
	Davis claim 2 The method of claim 1, wherein the determining comprises: forming a data structure, over one or more sampling windows of time, of data of the storage system, the data structure indicating amounts of the data of files or blocks in the storage system having hash function results matching hash function results of at least one other file or block seen during the one or more sampling windows of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Belknap and Pub ‘7017 and Lee to obtain above limitation based on the teachings of Davis for the purpose of confirming files or blocks of data.  
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Belknap and Pub ‘7017 and further in view of Anandappan (US 2016/0269274). 
Regarding claim 19, the combination of Wu, Belknap and Pub ‘7017 discloses the elements of the claimed invention as noted but does not disclose wherein the second database system comprises a first node and at least a second node, the method further comprising: sending at least a portion of one of the one or more requests for database operations to the first node; receiving from the first node an identifier for the second node; sending the one of the one or more requests for database operations to the second node for execution; and receiving execution results of the one of the one or more requests for database operations from the second node.  However, Anandappan discloses:
identifier for each of the plurality of second nodes; wherein selecting a node includes selecting a node based on the identifier for each of the plurality of second nodes, wherein a node associated with the same entity as the first node is given a higher priority over a node not associated with the same entity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Belknap and Pub ‘7017 to obtain above limitation based on the teachings of Anandappan for the purpose of positively identifying the second node. 
 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu, Belknap and Pub ‘7017 and further in view of Arellano (US 9,244,679) and further in view of Olofsson (US 2015/0111643).  
Regarding claim 20, the combination of Wu, Belknap and Pub ‘7017 discloses the elements of the claimed invention as noted but does not disclose wherein the second database system comprises a version of the first database system associated with a first time.  However, Arellano discloses: 
Arellano claim 8, The computer-implemented method of claim 7, further comprising: searching a directory that contains the first version of the program file and another directory that contains the second version of the program file for all pairs of object files in the directory and the other directory,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Belknap and Pub ‘7017 to obtain above 
Regarding claim 20, the combination of Wu, Belknap and Pub ‘7017 discloses the elements of the claimed invention as noted but does not disclose the method further comprising: comparing timestamps of the one or more requests for database operations to the first time; and wherein the executing is carried out for requests for database operations of the one or more requests for database operations having a timestamp greater than the first time.  However, Olofsson discloses:
Olofsson [240] the synchronization request including a timestamp, wherein the first server is configured to update the first data store with data from the synchronization request if the timestamp of the synchronization request is later than a timestamp of the first data store.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Belknap and Pub ‘7017 to obtain above limitation based on the teachings of Olofsson for the purpose of synchronizing the first data store after a predetermined time period. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
8/18/2021